Case 1:18-cv-24190-FAM Document 53 Entered on FLSD Docket 01/31/2019 Page 1 of 21



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO. 18-24190-CIV-MORENO

  WILLIAM O. FULLER and MARTIN PINILLA II,
         Plaintiffs,

  versus

  JOE CAROLLO, THE CITY OF MIAMI,
  MARIA LUGO, and JOHN DOES 1-10,
            Defendants.
  _____________________________________________/

   DEFENDANT COMMISSIONER CAROLLO’S MOTION TO DISMISS AMENDED
  COMPLAINT ON ALL COUNTS, WITH INCORPORATED MEMORANDUM OF LAW

           Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Commissioner Joe

  Carollo seeks dismissal of the Amended Complaint (“Complaint”) as to all allegations against him

  (Counts I and III). Plaintiffs lack standing to assert allegations against Commissioner Carollo. The

  Complaint fails to state a legally recognized claim against him. Additionally, Commissioner

  Carollo is protected by the doctrines of qualified immunity and legislative immunity, since the

  conduct is alleged to have occurred during the scope of his official authority as a City of Miami

  elected public official. Accordingly, this Court should dismiss with prejudice Counts I and III since

  repleading will not address the fatal deficiencies as to Commissioner Carollo.

                              SUPPORTING MEMORANDUM OF LAW

  I.       FACTUAL BACKGROUND.1

           A.      Alleged Motivation Behind Carollo’s First Amendment Retaliation Efforts.

           Plaintiffs William O. Fuller (“Fuller”) and Martin Pinilla II (“Pinilla”) (collectively the

  “Plaintiffs”) are business partners who purportedly own or control real estate properties in and

  around Miami, Florida. Amended Complaint [DE #43] ¶ 1. As to Defendant Commissioner Joe


  1
   Commissioner Carollo disputes most of the allegations, but the Court must accept all well-pled facts solely for
  purposes of considering the motion to dismiss. See Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir. 2010).
Case 1:18-cv-24190-FAM Document 53 Entered on FLSD Docket 01/31/2019 Page 2 of 21



  Carollo, Plaintiffs alleged that in the summer of 2017, Carollo, then a private citizen, publicly

  announced his campaign for Commissioner for City of Miami District 3. Id. at ¶ 30. On November

  18, 2017, a rally in support of electing Carollo’s opponent, Alfie Leon, was held on Plaintiffs’

  property. Id. at ¶ 41. Plaintiffs claim that in response to this rally, “Carollo and others acting at his

  direction worked their contacts at the City and engineered a shut down of the rally by Code

  Enforcement Officers and the police, who forced all attendees to leave.” ¶ 43 (footnote omitted).

  Plaintiffs allege that a second rally was held the following day on November 19, 2017, that private

  citizen Carollo and his agents likewise stopped. Id. at ¶¶ 44, 53.

          Carollo won the District 3 election and was sworn in as the Commissioner on December 2,

  2017. ¶ 58. Plaintiffs allege he maintained a grudge against the Plaintiffs and targeted them for

  their support of Leon, despite winning the District 3 Commission seat. Commissioner Carollo

  allegedly targeted Fuller, “that there were many people involved in this effort, and that…Carollo

  and his allies were trying to use Code Enforcement resources for political retribution.” Id. at ¶ 88.

          B.      Commissioner Carollo’s Retaliation Against Plaintiffs and Their Tenants.

          Plaintiffs allege that Commissioner Carollo and his “agents” engaged in a systematic and

  prolonged effort of harassment against Plaintiffs’ businesses and tenants, all in the name of revenge

  for hosting a rally in support of losing candidate Alfie Leon. They assert that Commissioner

  Carollo and city officials committed the following retaliatory acts: (1) attempt to shut down a 2017

  Christmas Party Plaintiffs held for their employees, tenants, and families; (2) enact legislation

  preventing Plaintiffs from using shipping containers without proper City permits; (3) shut down a

  2018 party hosted by Union Beer, Plaintiff’s tenant, with multiple police and code enforcement

  personnel; (4) prevent construction of a kiosk market Plaintiffs had planned; (5) disrupt and create

  a competing entity to Viernes Culturales; (6) trespass on Plaintiffs’ properties and conduct illegal

  searches and government surveillances. Plaintiffs also allege that Commissioner Carollo fabricated


                                                    -2-
Case 1:18-cv-24190-FAM Document 53 Entered on FLSD Docket 01/31/2019 Page 3 of 21



  information that Plaintiffs are involved with illegal organizations, and specifically received

  financial funding for their various business investments from corrupt Venezuelan criminals.

  II.    LEGAL STANDARD TO DISMISS FOR FAILURE TO STATE A CLAIM.

         Federal Rule of Civil Procedure 12(b)(6) provides for dismissal of an action for “failure to

  state a claim upon which relief can be granted.” While the court must “accept[] the allegations in

  the complaint as true and constru[e] them in the light most favorable to the plaintiff.” Am. Dental

  Ass’n v. Cigna Corp., 605 F.3d 1283, 1288 (11th Cir. 2010) (internal quotation marks omitted).

  “[C]ourts may infer from the factual allegations in the complaint obvious alternative explanations,

  which suggest lawful conduct rather than the unlawful conduct the plaintiff would ask the court to

  infer.” Id. at 1290 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

  III.   LEGAL AUTHORITY FOR DISMISSING COMMISSIONER CAROLLO.

         Counts I and III fail to state a claim under 42 U.S.C. § 1983 (“§ 1983”). Section 1983

  provides a private cause of action for individuals deprived of a federal right by a person acting

  under the color of law. Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011). To survive a

  motion to dismiss, Plaintiffs must establish two essential elements for a § 1983 action: (1) a

  violation of a constitutional right; and (2) that the violation was committed by a “person acting

  under the color of law.” Melton v. Abston, 841 F.3d 1207, 1220 (11th Cir. 2016). Counts I and III

  fail to state a § 1983 claim because Commissioner Carollo has not deprived Plaintiffs of any

  constitutional rights, nor do certain allegations demonstrate that Commissioner Carollo was acting

  under color of state law.

         Plaintiffs assert that their First Amendment rights to freedom of speech and association

  were violated from retaliatory efforts by Commissioner Carollo. For a First Amendment retaliation

  claim to survive dismissal, a plaintiff must show that (1) “his speech or act was constitutionally

  protected;” (2) “the defendant’s retaliatory conduct adversely affected the protected speech;” and


                                                  -3-
Case 1:18-cv-24190-FAM Document 53 Entered on FLSD Docket 01/31/2019 Page 4 of 21



  (3) “there is a causal connection between the retaliatory actions and the adverse effect on speech.”

  Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th Cir. 2005) (citations omitted).

         Because Counts I and III do not state a claim upon which relief may be granted, this Court

  should dismiss the action with prejudice as to Commissioner Carollo for five primary reasons.

  First, Plaintiffs lack standing to assert a First Amendment Retaliation claim. Second, even if

  Plaintiffs have standing, their allegations do not state a First Amendment retaliation claim because

  Commissioner Carollo’s alleged “retaliatory conduct” would not chill the speech of an objective

  person in Plaintiffs’ position. Third, Plaintiffs failed to establish a causal connection between

  Commissioner Carollo’s alleged actions and First Amendment speech. Fourth, the allegations of

  legislative retaliation based on Commissioner Carollo’s subjective motivations fail as a matter of

  law. Finally, Commissioner Carollo is entitled to qualified immunity. Accordingly, this Court

  should dismiss Counts I and III as to Commissioner Carollo with prejudice.

         A.      Plaintiffs Lack Standing to Assert a First Amendment Claim Against Carollo.

         Plaintiffs must satisfy the constitutional requirement of Article III standing. See Art. III, §

  1, U.S. Const. In that regard, a plaintiff must demonstrate that “(1) he has suffered an injury in fact

  that is (a) concrete and particularized and (b) actual or imminent, not conjectural or hypothetical;

  (2) the injury is fairly traceable to conduct of the defendant; and (3) it is likely, not just merely

  speculative, that the injury will be redressed by a favorable decision.” Kelly v. Harris, 331 F.3d

  817, 819-20 (11th Cir. 2003) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)).

  Plaintiffs must also overcome the prudential limitation of standing self-imposed by the courts. See

  Kowalski v. Tesmer, 543 U.S. 125, 128–29 (2004) (“third-party standing” asks “whether [plaintiffs

  should] have standing to raise the rights of others”). The Supreme Court has long held that “the

  plaintiff generally must assert his own legal rights and interests, and cannot rest his claim to relief

  on the legal rights or interests of third parties.” Warth v. Seldin, 422 U.S. 490, 499 (1975). Bound


                                                   -4-
Case 1:18-cv-24190-FAM Document 53 Entered on FLSD Docket 01/31/2019 Page 5 of 21



  by these precedents, Plaintiffs do not have standing to state a claim for retaliation against

  Commissioner Carollo because (1) they did not suffer a cognizable injury for First Amendment

  Retaliation, (2) the alleged harm is not fairly traceable to Commissioner Carollo’s conduct, and

  (3) Plaintiffs’ requested relief may not be redressed through court intervention.

                 1. Plaintiffs’ Alleged Injuries Are Speculative and at Best Assert the Claims
                    of Third-Parties Not Involved in this Litigation.

         Plaintiffs’ attempt to portray themselves as persons targeted by Commissioner Carollo and

  the City of Miami for their alleged political support of Leon and for filing an ethics complaint

  against Commissioner Carollo that was dismissed by the Miami-Dade Commission on Ethics and

  Public Trust. But the Plaintiffs, who are themselves public figures in the City of Miami and Little

  Havana community, assert the rights of third parties who differ from them. Plaintiffs do not have

  Article III standing or third-party standing to assert a claim for First Amendment retaliation when

  the rights of others not named in the complaint are purportedly impacted by the alleged conduct.

         “The objective ‘ordinary firmness’ test requires plaintiffs to allege that the retaliatory acts

  of the defendants adversely affected them, which is an injury sufficiently adverse to give rise to

  Article III standing.” Bennett, 423 F.3d at 1254 (emphasis added). The Complaint, however, seeks

  recovery for alleged harm to third parties merely associated with the Plaintiffs. As a representative

  example, the Complaint alleges the following injuries that did not actually occur to the Plaintiffs:

     ·   “On November 26, 2017, just one week after Carollo discovered Plaintiffs
         supporting his competitor Leon … Sanguich was ‘raided’ by 25-30 City
         enforcement personnel including police, fire, building, and Code Enforcement
         officers.” See Am. Comp. at ¶102.

     ·   “The Gay 8 Festival took place on Calle Ocho on Sunday, February 18, 2018 ...
         Carollo’s target at the Gay 8 Festival was Sanguich ...” Commissioner Carollo
         attempted to shut down their kiosk at the day of the festival. Id. at ¶133-134.

     ·   “On February 10, 2018, Union Beer held its one-year anniversary party in the
         parking lot behind their business. Carollo suddenly appeared at the property with
         several police officers with flashing lights and approximately 15-20 Code


                                                  -5-
Case 1:18-cv-24190-FAM Document 53 Entered on FLSD Docket 01/31/2019 Page 6 of 21



         Enforcement officers.” Union Beer allegedly was hosting an outdoor party/event
         and serving alcohol without receiving the proper event permits. Id. at ¶118.

     ·   “Domino Plaza reopened on August 29, 2018, and on Friday, August 31, 2018, just
         two hours before Viernes Culturales was set to begin, he ordered it shut again. The
         excuse was “pothole repair,” but in reality there were only a few tiles that had been
         removed (probably at the order of Carollo).” Id. at ¶215.

  These allegations do not assert concrete injuries suffered by the Plaintiffs. Neither Fuller nor

  Pinilla are personally impacted even if Commissioner Carollo attempted to shut down Sanguich

  for failing to receive required building or licensing permits; nor are they affected if Commissioner

  Carollo allegedly retaliated by attempting to shut down the Sanguich kiosk at the Gay 8 Festival;

  nor are they personally affected if an illegal Union Beer party was shut down for not having

  required City event permits; nor are they personally injured if the Commissioner decided to

  compete with Viernes Culurales. Plaintiffs are not personally injured by this conduct. Plaintiffs

  cannot claim retaliation for alleged retaliation that did not occur to them. Warth, 422 U.S. at 518

  (“It is the responsibility of the complainant clearly to allege facts demonstrating that he is a proper

  party to invoke judicial resolution of the dispute and the exercise of the court’s remedial powers”).

         The Complaint even fails to explain how Commissioner Carollo’s alleged retaliation

  directed to these third parties for associating with Plaintiffs Fuller and Pinilla confers them

  standing. Indeed, the Complaint directly asserts that Commissioner Carollo targeted various

  businesses such as Sanguich for associating with Plaintiffs Fuller and Pinilla. See Am. Compl. at

  ¶107. Plaintiffs are not the proper party to bring a retaliation claim against Commissioner Carollo

  on behalf of Barlington Group’s tenants when those businesses have the ability to assert their own

  rights. See Duran v. City of Corpus Christi, 240 F. App’x 639, 643 (5th Cir. 2007) (holding that

  the plaintiff “does not have third-party standing to pursue a claim against the City on behalf of” a

  nonparty who is capable of pursing its own rights in court).




                                                   -6-
Case 1:18-cv-24190-FAM Document 53 Entered on FLSD Docket 01/31/2019 Page 7 of 21



                 2. Plaintiffs’ Alleged Injuries are Not Traceable to Commissioner Carollo.

         The allegations of “retaliation” are not fairly traceable to Commissioner Carollo. “For

  Article III standing purposes, then, the ‘plaintiff must allege personal injury fairly traceable to the

  defendant’s allegedly unlawful conduct and likely to be redressed by the requested relief.’”

  Bennett, 423 F.3d at 1253 (quoting Allen v. Wright, 468 U.S. 737, 751 (1984)). Plaintiffs’ cannot

  rely on general assumptions that Carollo is to blame for a variety of government functions not

  within his control. For example, Plaintiffs make no factual averment that Commissioner Carollo

  had the ability to command “police, fire, building and Code Enforcement officers” at a time when

  he was merely a private citizen and not even an elected City Commissioner. Am. Compl. at ¶ 104.

  Plaintiffs’ conclusory assertions that Carollo controlled city officials is suspect at best, but simply

  implausible when considering the alleged retaliation occurred before he was even sworn in as City

  Commissioner. Plaintiffs fail to state the manner by which these officials took “orders” from

  citizen Carollo at a time when he was not a Commissioner or even public official.

         What is even less plausible and not factually demonstrated is the allegation that City

  Manager Daniel Alfonso “had no power to stop” the Sanguich raid orchestrated by then-

  Commissioner-elect Carollo, who was still not yet a City official. Id. at ¶ 106. This supposed legal

  conclusion need not be accepted by the Court at the motion to dismiss stage, and is not supported

  by any significant facts. While Plaintiffs concede that only the City Manager may direct

  enforcement officials pursuant to the City’s Charter, there is no plausible explanation that Carollo

  could hold the City Manager powerless and subvert the City’s municipal functions before even

  being sworn into office. The essence of the claims complain of normal city functions and processes

  that are not Commissioner Carollo’s responsibility, and with which all City businesses operating

  are obliged to follow. Plaintiffs simply lack standing to sue Commissioner Carollo for alleged

  conduct neither directed at them nor traceable to him.


                                                   -7-
Case 1:18-cv-24190-FAM Document 53 Entered on FLSD Docket 01/31/2019 Page 8 of 21



                 3. Plaintiffs’ Injuries Cannot Be Remedied by Court Intervention.

         Plaintiffs seek a sweeping permanent injunction of Commissioner Carollo to prevent him

  from exercising his authority as an elected public official, including: (a) participating in any

  decision of the Board of Commissioners; (b) soliciting any complaints regarding Plaintiffs; (c)

  contacting Plaintiffs, their properties, employees, tenants, or affiliates; (d) making requests to, or

  providing any instructions or suggestions to, any City employees concerning Plaintiffs, (e) entering

  any of Plaintiffs' properties that are otherwise open to the public. See Am. Compl. ¶¶ 277-281.

         Plaintiffs’ effectively seek immunity from City of Miami authorities concerning their

  property, business operations, and associates, and further ask this Court to prevent Commissioner

  Carollo from exercising his lawful municipal functions as the District 3 City Commissioner.

  Noting that the Plaintiffs assert they are significant land owners and important businessmen within

  Commission District 3, it is inevitable that Carollo’s duties as an elected official will coincide with

  and possibly implicate Plaintiffs’ stated business and community interests.

         Indeed, during the October 17, 2018 status hearing, Your Honor questioned the judicial

  authority to enjoin the Commissioner for the alleged conduct asserted by the Plaintiffs:

         If you call the witnesses, Mr. Gutchess, and you prove that Commissioner Carollo
         targeted the plaintiffs because of the political rally in favor of his opponent, he's
         doing all of this for politics – let’s say you prove that with all the witnesses, the
         City employees, the neighbors, everybody comes in and says that and you convince
         me…what you want me to do is to tell a commissioner of the City of Miami that he
         cannot have any contact with plaintiffs, plaintiffs' properties, tenants, employees,
         partners, or any affiliates of the plaintiff. He cannot make any requests or provide
         any instructions or suggestions to a City employee concerning all of that, and he
         cannot enter into any of the plaintiffs' property. Even if you win, could I do that?

  [D.E. #19], p. 4-5. While federal courts may certainly issue injunctions in First Amendment cases,

  “federal courts must be constantly mindful of the special delicacy of the adjustment to be preserved

  between federal equitable power and State administration of its own law.” Rizzo v. Goode, 423

  U.S. 362, 378 (1976). The Plaintiffs are seeking an order requiring the City to cease enforcement


                                                   -8-
Case 1:18-cv-24190-FAM Document 53 Entered on FLSD Docket 01/31/2019 Page 9 of 21



  of its municipal laws and regulations. This remedy is neither legally available nor within the

  authority of this Court. The judicial branch cannot issue a judgment against Commissioner Carollo

  that would prevent municipal government officials such as City Code Officers, Fire Inspectors,

  Police Officers, and other public officials from performing their ordinary municipal government

  functions within the City of Miami. The Plaintiffs cannot seek redress of their alleged injuries by

  enjoining the City Commissioner from performing his duties pursuant to the City charter.

         B.      Carollo’s “Retaliatory Conduct” Did Not Adversely Affect Plaintiffs’ Speech.

         Plaintiffs do not allege that Commissioner Carollo acted with “retaliatory conduct” that

  would adversely affect a person of ordinary firmness from exercising their right to support a

  political candidate or their right to file an ethics complaint—despite Plaintiffs’ conclusory

  allegations stating otherwise. “A plaintiff suffers adverse action if the defendant’s allegedly

  retaliatory conduct would likely deter a person of ordinary firmness from the exercise of First

  Amendment rights.” Bennett, 423 F.3d at 1252. “Specifically, private citizens must establish that

  the retaliatory acts would deter a person of ordinary firmness from exercising his or her First

  Amendment rights.” Id. However, “to recover for retaliation, the [plaintiffs] must show that the

  defendants’ conduct resulted in something more than a ‘de minimis inconvenience’ to the exercise

  of their First Amendment rights.” Bethel v. Town of Loxley, 221 F. App’x 812, 813 (11th Cir.

  2006) (quoting Bennett, 423 F.3d at 1253).

         Before analyzing whether Plaintiffs alleged they suffered an “adverse” effect from

  Carollo’s alleged retaliatory conduct, the Court must consider the relationship between Plaintiffs,

  who concede they are significant commercial real estate investors and business operators in Little

  Havana, and Commissioner Carollo, who is the elected Commissioner for City of Miami District

  3 that includes Little Havana. See Suarez Corp. Indus. v. McGraw, 202 F.3d 676, 686 (4th Cir.

  2002) (citing Pickering v. Board of Educ., 391 U.S. 563, 568 (1968)) (“Determining whether a


                                                 -9-
Case 1:18-cv-24190-FAM Document 53 Entered on FLSD Docket 01/31/2019 Page 10 of 21



   plaintiff’s First Amendment rights were adversely affected by retaliatory conduct is a fact intensive

   inquiry that focuses on the status of the speaker, the status of the retaliator, the relationship between

   the speaker and the retaliator, and the nature of the retaliatory acts”). Plaintiffs describe themselves

   as “curators and caretakers of the neighborhood” in Little Havana, offering a rather inflated and

   speculative opinion of themselves that is neither a fact nor a matter this Court must accept as true.

   ¶ 17. Their self-anointed title may give Plaintiffs’ a belief that they can operate above the law with

   impunity from government oversight or scrutiny, but the opposite is true. Because Plaintiffs’ have

   a large presence and many commercial holdings in the Little Havana community, 2 they objectively

   command considerably more attention from government officials than would an ordinary citizen,

   and consume far more City resources. Commissioner Carollo is the elected government official in

   that area, despite the Plaintiffs’ assertion they supported Commissioner Carollo’s opponent. As

   the elected Commissioner for the Little Havana neighborhood, Commissioner Carollo, not the

   Plaintiffs, is responsible as a matter of law and public policy for safeguarding the community and

   monitoring public-impact actions taken by the Plaintiffs and all others in the District. This is the

   necessary backdrop for the Court’s analysis whether Commissioner Carollo’s conduct could

   adversely affect and chill the speech of an objective person in the Plaintiffs’ position.

                    1. Commissioner Carollo Did Not Adversely Affect the First Amendment
                       Right to Support a Political Candidate.

           Plaintiffs do not allege that Commissioner Carollo deterred a person of ordinary firmness

   in their position from supporting a different political candidate. See Thompson v. Hall, 426 F.

   App’x 855, 859-60 (11th Cir. 2011) (holding that the level of harassment and intimidation alleged,

   including intimidation of non-parties and allegations against unnamed police deputies who

   followed plaintiffs and patrolled their neighborhood, would not deter a person of ordinary firmness


   2
    The Ethics Investigative Report attached to the Complaint states “Fuller indicated their firm owns approximately 20
   properties along the SW 7th and 8th Street Corridor” in Little Havana. See Ethics Report, Exhibit A, p. 8.

                                                          - 10 -
Case 1:18-cv-24190-FAM Document 53 Entered on FLSD Docket 01/31/2019 Page 11 of 21



   from engaging in protected speech); DiMeglio v. Haines, 45 F.3d 790, 806 (4th Cir. 1995) (“Not

   every restriction is sufficient to chill the exercise of First Amendment rights, nor is every restriction

   actionable, even if retaliatory”). While Plaintiffs attempt to heighten Carollo’s alleged harassment

   as a significant threat to their First Amendment speech, in reality the stated conduct is nothing

   more than a “de minimis inconvenience” at best. Bennett, 423 F.3d at 1253.

           For example, a significant claim of retaliation occurred when Commissioner Carollo

   allegedly attempted to shut down Plaintiffs’ Christmas party on December 15, 2017. See Am.

   Compl. at ¶ 71. Plaintiffs describe their annual Christmas party as an “event [] hosted by Plaintiffs

   for the benefit of employees, tenants, and their families, including young children and other guests

   for five straight years…” Id. ¶72. Although Plaintiffs assume without demonstrating that

   Commissioner Carollo “conspired” to shut down this party, Plaintiffs allegations of harassment

   are quite insignificant for commercial business operators. Plaintiffs make no allegation that they

   obtained the required City permits for the large-scale event, complied with the necessary health

   and safety requirements, or even arranged for the presences of the necessary security and police

   assistance. As the sponsors of this supposedly significant and well-attended event, Plaintiffs, as

   would all other business operators, necessarily understood that City Code Enforcement Officers

   would act to ensure public safety and compliance with City Code requirements.

           Moreover, and as stated in the Complaint, no “harassment” occurred. According to the

   Complaint, a code enforcement officer entered “the event, verified that it was an ordinary holiday

   party and that no violations were evident.” Id. at ¶83. Plaintiffs failed to demonstrate that the

   allowable presence of a code enforcement officer for inspection of a commercial event would chill

   speech or cause more than a de minimis inconvenience. See Briecke v. Jones, No. 03-21054-CIV-

   MOORE, 2005 U.S. Dist. LEXIS 39973, at *15 (S.D. Fla. Dec. 30, 2005) (“Plaintiff has not

   demonstrated that the denial of access to the law library injured him in some material way or that


                                                    - 11 -
Case 1:18-cv-24190-FAM Document 53 Entered on FLSD Docket 01/31/2019 Page 12 of 21



   it was more than a de minimis inconvenience”). Indeed, the majority of Plaintiffs allegations

   amount to nothing more than routine scrutiny from regular government functions. This type of

   routine government activity would not chill the political speech of a person of ordinary firmness.

                       2. Carollo Did Not Adversely Affect the Right to File an Ethics Complaint.

           Plaintiffs failed to plausibly allege that Commissioner Carollo deterred a person of ordinary

   firmness from filing an Ethics Complaint. Plaintiffs claim Commissioner Carollo retaliated against

   them for their Ethics filing. See Am. Compl. at ¶ 267. However, Plaintiffs’ conclusion is not

   plausible because they further claim that Commissioner Carollo’s retaliatory actions “ceased upon

   Plaintiff Fuller’s filing of the Ethics Complaint against Carollo.” Id. Plaintiffs state that after filing

   the Ethics Complaint, Commissioner Carollo became “eerily quiet” and received “nothing” in

   terms of harassment. Id. at ¶169. Plaintiffs’ allegations of non-interference and non-harassment

   are not actionable under the First Amendment. See ACLU v. Wicomico County, 999 F.2d 780, 785

   (4th Cir. 1993) (“a showing of adversity is essential to any retaliation claim”). The fact that

   Commissioner Carollo ceased harassment after Plaintiffs filed their Ethics Complaint would not

   deter, but encourage a person of ordinary firmness from exercising the right to speech and file a

   grievance. Indeed, if anyone was deterred or chilled when Plaintiffs filed the Complaint, it was

   arguably Commissioner Carollo. Nonetheless, Plaintiffs failed to allege that Commissioner

   Carollo adversely impacted Plaintiffs’ First Amendment rights after the Ethics Complaint was

   filed. Bennett, 423 F.3d at 1252 (“private citizens must establish that the retaliatory acts would

   deter a person of ordinary firmness from exercising his or her First Amendment rights”).

           C.      Plaintiffs Fail to Assert a Causal Connection Between Carollo’s Alleged
                   Retaliatory Actions and an Adverse Effect on Speech.

           Plaintiffs failed to assert that the Leon rally was the motivation for the alleged retaliation.

   “In order to establish a causal connection, the plaintiff must show that the defendant was

   subjectively motivated to take the adverse action because of the protected speech.” Keeton v.

                                                     - 12 -
Case 1:18-cv-24190-FAM Document 53 Entered on FLSD Docket 01/31/2019 Page 13 of 21



   Anderson-Wiley, 664 F.3d 865, 868 (11th Cir. 2011) (quoting Castle v. Appalachian Tech. Coll.,

   631 F.3d 1194, 1197 (11th Cir. 2011)); see Ala. Educ. Ass’n v. Bentley (In re Hubbard), 803 F.3d

   1298, 1310 (11th Cir. 2015) (“The core of a First Amendment retaliation claim, its factual heart,

   is the subjective motivation to retaliate”). “However, an inference based on speculation and

   conjecture is not reasonable.” City of Riviera Beach v. That Certain Unnamed Gray, Two-Story

   Vessel Approximately Fifty-Seven Feet in Length, 649 F.3d 1259, 1271 (11th Cir. 2011). “[O]nce

   the plaintiff shows that the protected conduct was a motivating factor, the burden shifts to the

   defendant to show that she would have taken the same action in the absence of the protected

   conduct, in which case the defendant cannot be held liable.” Appalachian Tech., 631 F.3d at 1197.

          The Complaint disingenuously and without specific factual support claims that all of

   Commissioner Carollo’s alleged retaliatory conduct is directly related to Plaintiffs’ political speech

   in supporting Alfie Leon. Yet, in the Ethics Investigative Report attached to the Complaint,

   Plaintiffs concede they did not support any specific candidate and even contributed to Carollo’s

   campaign. The Court must, of course, accept these factual averments as true. And as for the

   purported political rally for Alfie Leon, Fuller stated then that “he had not been aware of the nature

   of the event prior to its shutdown. He said he thought it was a non-partisan ‘Get Out the Vote’

   (GOTV) rally… Fuller stated that once he found out it was a GOTV rally for Leon, he also asked

   to [] shut down” the event. Ethics Investigative Report, p. 9. Plaintiff Fuller conceded that they

   “didn’t want to choose sides, further stating that he even called Carollo’s aide, Steve Miro, to

   congratulate Carollo after his victory.” Id. Only now in this litigation do Plaintiffs change their

   position by contending Commissioner Carollo’s motivation in enforcing City Code provisions on

   some of their properties and business ventures is directly related to this political rally.

          Additionally, Plaintiffs totally ignore the number of code violations and questionable

   business practices that might motivate the alleged “retaliation.” Plaintiffs have a variety of


                                                    - 13 -
Case 1:18-cv-24190-FAM Document 53 Entered on FLSD Docket 01/31/2019 Page 14 of 21



   business practices and issues warranting appropriate municipal government scrutiny. Their

   Complaint does not assert the absence of any Code violations or un-permitted events. Yet, the

   Plaintiffs self-servingly attribute all their problems to a political rally which admittedly was not an

   event they even supported. As such, these litigants may not use the First Amendment as a shield

   when under scrutiny for violations of city regulations, codes, ordinances, and health and safety

   requirements. Nor may the First Amendment be used as a shortcut to seek building, zoning, and

   event permits for their businesses. While Plaintiffs may be frustrated by Commissioner Carollo’s

   lack of support for their business interests and his effort to assure that City laws are enforced, the

   Plaintiffs have not demonstrated that the City and Commissioner Carollo are treating the Plaintiffs

   differently from all other similar business ventures. Plaintiffs cannot base their First Amendment

   retaliation claims by assuming that Commissioner Carollo is motivated by their political speech.

                  1. Carollo’s Alleged Involvement and Retaliation of Plaintiffs’ Tenants.

          Plaintiffs’ first retaliation allegation occurred on November 26, 2017, when Carollo, who

   was not the Commissioner at the time, commanded 25-30 City enforcement personnel to raid

   Sanguich, Plaintiffs’ tenant. ¶ 104. It implausible to assume that Commissioner-elect Carollo

   commanded the City’s police, fire, building, and Code Enforcement Officers to harass Sanguich

   in retaliation for a political rally when Commissioner wielded no political power. Am. Dental, 605

   F.3d at 1290 (“courts may infer from the factual allegations in the complaint obvious alternative

   explanations, which suggest lawful conduct rather than the unlawful conduct the plaintiff would

   ask the court to infer”). Indeed, Plaintiffs provide an obvious alternative explanation in their

   Complaint—that Sanguich received City scrutiny “because they lacked a Certificate of Use” to

   operate the business. Am. Compl. at ¶107. The issues with Sanguich further come to light in

   Plaintiffs’ Ethics Investigative Report. Former Assistant City Manager Alberto Parjus testified that

   “they [Sanguich] were not operating legally. He said complaints came from Carollo’s Office and


                                                   - 14 -
Case 1:18-cv-24190-FAM Document 53 Entered on FLSD Docket 01/31/2019 Page 15 of 21



   also from some of the local ‘brick and mortar’ businesses that felt that it was unfair to compete

   against a business that didn’t have to pay property taxes and abide by the City’s Building Code.”

   Ethics Investigative Report, p. 20. Parjus’ statement captures the reality of Plaintiff’s allegations

   of retaliation towards them and their tenants. Plaintiffs own multiple commercial properties in

   which some, like the properties used by Sanguich, Union Beer, and the Valet service, house

   businesses that fail to operate in accordance with the City’s rules and procedure. Carollo’s alleged

   “retaliation” has nothing to do with Leon’s political rally, but has everything to do with his

   legitimate efforts to prevent unfair and unsafe business practices and municipal violations.

   Commissioner Carollo’s efforts to clean up his district is at odds with Plaintiffs’ business

   philosophy, underlying their true request for relief in this litigation: to penalize and prevent

   Commissioner Carollo from doing his job.

                  2. Carollo’s Alleged “Retaliation” For Parking and Noise Violations.

          Plaintiffs fail to show a causal connection between the protected speech and the parking

   and noise violations committed by Plaintiff’s tenants or related entities. For example, Plaintiffs

   rely on a text message to presume Carollo targeted them for their political speech a year earlier.

   See Am. Compl. at ¶198. Even accepting at the motion to dismiss stage that Commissioner Carollo

   authored this message, it fails to show that he was motivated by Plaintiffs’ political speech.

   Commissioner Carollo alerted the City Manager to five separate properties with illegal parking.

   Simply because Plaintiffs’ property was one of many properties to be cited for parking violations

   does not establish a causal link for retaliation specifically to the Plaintiffs’ protected speech.

   Plaintiffs have not demonstrated that their political speech was the motivating factor for being

   cited for parking violations when it is clear that the Commissioner reported various parking

   violations to the City Manager regardless of the vehicle owner’s political point of view. Plaintiffs’

   speculation that Commissioner Carollo’s conduct is specifically related to the political rally from


                                                  - 15 -
Case 1:18-cv-24190-FAM Document 53 Entered on FLSD Docket 01/31/2019 Page 16 of 21



   a year earlier, instead of the result of an ordinary government function. See Spence-Jones v.

   Rundle, 991 F. Supp. 2d 1221, 1248 (S.D. Fla. 2013) (finding that an “obvious alternative

   explanation…that is the normal functioning of government, as opposed to the alleged purposeful

   retaliation due to political belief in the Complaint, retaliation is not a plausible conclusion.”).

            D.       Plaintiffs’ Legislative Retaliation Claims Fail as a Matter of Law Because
                     Lawmakers are Not Liable for Subjective Motivations behind Constitutional
                     Acts.

            Plaintiffs allege that Carollo retaliated when making legislative decisions as a

   Commissioner, including voting to remove Temporary Use Permits (“TUPS”) and abolishing the

   special master. See, e.g., ¶ 108; ¶¶ 233-37. As a matter of law, these claims may not be considered

   to prove that Carollo retaliated against the Plaintiffs. The Eleventh Circuit held that “when a statute

   is facially constitutional, a plaintiff cannot bring a free-speech challenge by claiming that the

   lawmakers who passed it acted with a constitutionally impermissible purpose.” re Hubbard, 803

   F.3d at 1312. Since Plaintiffs do not allege that these legislative acts are unconstitutional, 3

   Commissioner Carollo’s subjective motivations may not be considered to prove the retaliation

   claim. See id. (“What we are saying is that, as a matter of law, the First Amendment does not

   support the kind of claim [plaintiffs] makes here: a challenge to an otherwise constitutional statute

   based on the subjective motivations of the lawmakers who passed it”). Moreover, approval of any

   of these legislative initiatives required an affirmative vote of a majority of the five (5) elected City




   3
     Plaintiffs make implausible assertions that the legislation “violate[d] the United States Constitution’s ban on bills of
   attainder.” ¶ 233. However, Plaintiffs notably do not claim that the legislative acts are facially unconstitutional. Nor
   can any of the identified matters be considered bills of attainder. The City Ordinances approved by the Commission
   and authorized by the Mayor do not inflict punishment upon an identifiable individual as is required for a bill of
   attainder. See Selective Service System v. Minnesota Public Interest Research Group, 468 U.S. 841, 846-47 (1984)
   (“a law that legislatively determines guilt and inflicts punishment upon an identifiable individual”). This contention,
   despite what the Plaintiffs subjectively believe, is both legally unfounded and made in bad faith. The undisputedly
   plain impact of these City Ordinances is that all City residents, businesses, taxpayers, and license holders are subject
   to their application. Plaintiffs have not been singled out and have no standing to challenge ordinances that affect them
   in the same manner as all other City business owners.

                                                            - 16 -
Case 1:18-cv-24190-FAM Document 53 Entered on FLSD Docket 01/31/2019 Page 17 of 21



   Commissioners and approval by the elected Mayor. The Complaint alleges no retaliation by any

   of these other elected officials who are responsible for the approval of the legislation at issue.

          O’Boyle v. Sweetapple, 187 F. Supp. 3d 1365, 1373 (S.D. Fla. 2016), is directly on point.

   There, the plaintiff claimed that an ordinance enacted to regulate where people may park their cars

   “violated his First Amendment rights because the motivation for its enactment was to suppress

   his” protected speech. Id. at 1373. The plaintiff’s retaliation claims failed because an improper

   subjective motivation for enacting an otherwise neutral ordinance may not serve as a basis for First

   Amendment retaliation. Id. Similarly in this case, Plaintiffs’ allege that Commissioner Carollo

   discharged his legislative obligations by voting on legislation to retaliate against them, but

   otherwise fails to make a constitutional challenge to the legislation in question. Therefore, it would

   be improper for this Court to evaluate any of the City of Miami commissioners’ subjective

   motivations behind constitutional legislative decisions in order to parse for evidence of retaliation.

   See id. at 1374 (noting that an “inquiry into legislative motive is” not permitted in “‘a free-speech

   retaliation challenge to an otherwise constitutional statute”’) (quoting In re Hubbard, 803 F.3d at

   1312 n.14). As a matter of law, Plaintiffs may not attack Commissioner Carollo’s subjective

   motivations in his legislative capacity as Commissioner. Accordingly, Plaintiffs’ retaliation claim

   based on any legislative acts must be dismissed with prejudice.

          E.      Commissioner Carollo Is Entitled To Qualified Immunity.

          Even if Plaintiffs’ Complaint sufficiently states a claim for First Amendment Retaliation

   against Commissioner Carollo, Counts I and III must still be dismissed under the doctrine of

   qualified immunity. Qualified immunity “is intended to ‘allow government officials to carry out

   their discretionary duties without the fear of personal liability or harassing litigation, protecting

   from suit all but the plainly incompetent or one who is knowingly violating the federal law.’”

   Brown v. City of Huntsville, 608 F.3d 724, 733 (11th Cir. 2010) (quoting Lee v. Ferraro, 284 F.3d


                                                   - 17 -
Case 1:18-cv-24190-FAM Document 53 Entered on FLSD Docket 01/31/2019 Page 18 of 21



   1188, 1194 (11th Cir. 2002)). For qualified immunity, the public official “must first prove that he

   was acting within the scope of his discretionary authority when the allegedly wrongful acts

   occurred.” Courson v. McMillian, 939 F.2d 1479, 1487 (11th Cir. 1991)). “After the defendant has

   established that he was acting in a discretionary capacity, ‘the burden shifts to the plaintiff to show

   that qualified immunity is not appropriate.’” Brooks v. Powell, 800 F.3d 1295, 1306 (11th Cir.

   2015) (quoting Lee, 284 F.3d at 1194). “To meet this burden, a plaintiff must establish that (1) his

   complaint pleads a plausible claim that the defendant violated his federal rights (the ‘merits’

   prong), and that (2) precedent in this Circuit at the time of the alleged violation ‘clearly established’

   those rights (the ‘immunity’ prong).” Carollo v. Boria, 833 F.3d 1322, 1328 (11th Cir. 2016).

   Here, Commissioner Carollo is entitled to qualified immunity because (1) he was acting in his

   discretionary role as Commissioner, (2) Carollo was not on notice that his conduct as

   Commissioner violated a “clearly established right, and (3) the Plaintiffs failed to state a plausible

   claim for First Amendment retaliation.4

                    1. Carollo was Acting in his Discretionary Role as Commissioner.

           Carollo was acting within his discretionary function as the City Commissioner under the

   facts alleged by the Plaintiffs. “To establish that the challenged actions were within the scope of

   his discretionary authority, a defendant must show that those actions were (1) undertaken pursuant

   to the performance of his duties, and (2) within the scope of his authority.” Harbert Int’l v. James,

   157 F.3d 1271, 1282 (11th Cir. 1998). This “inquiry is not whether it was within the defendant’s

   authority to commit the allegedly illegal act.” Id. at 1282. “Instead, a court must ask whether the

   act complained of, if done for a proper purpose, would be within, or reasonably related to, the outer

   perimeter of an official's discretionary duties.” Id. (internal quotations omitted).


   4
     Commissioner Carollo addressed Plaintiffs’ failure to state a plausible claim for First Amendment retaliation (the
   “merits” prong) above. He now addresses the discretionary function element and the clearly established right (the
   “immunity prong”) for qualified immunity. St. George v. Pinellas Cnty, 285 F.3d 1334 (11th Cir. 2002).

                                                         - 18 -
Case 1:18-cv-24190-FAM Document 53 Entered on FLSD Docket 01/31/2019 Page 19 of 21



          Clearly, Commissioner Carollo’s alleged conduct was undertaken in performance of his

   duties and within the scope of his authority. Section 4(a) of the City of Miami Charter empowers

   the Commissioner to exercise the corporate and political powers conferred upon the City by the

   Florida Constitution, Florida laws, and the Miami-Dade County Home Rule Charter. The

   Commissioner is authorized act accordingly through the adoption of ordinances and regulations.

   See Alsop v. Pierce, 19 So.2d 799 (Fla. 1944). As the “governing body” of the City of Miami, the

   Commission, through its Commissioners, has the ultimate power to determine the City’s policies

   and control its activities, all of which may be exercised by all divisions as prescribed in the Charter

   and City Code. See Turk v. Richard, 47 So.2d 543 (Fla. 1950). Commissioners also are empowered

   to make “inquiry” into matters of concern. See Miami, Fla. Charter Part I.A. § 4(d).

          The Complaint asserts that Commissioner Carollo made inquiry with the City Manager,

   other City officials, and even City residents about noise complaints and various parking violations.

   This conduct clearly falls “within, or reasonably related to, the outer perimeter of” Carollo’s broad

   authority to make inquiry into matters of public concern. Harbert, 157 F.3d. at 1282. Plaintiffs

   also allege that Commissioner Carollo conspired with City officials, holding meetings and

   discussions with subordinates and constituents is well within his discretionary function as

   Commissioner. See O’Boyle v. Sweetapple, No. 9:14-CV-81250-KAM, 2015 U.S. Dist. LEXIS

   192278, at *37-38 (S.D. Fla. June 4, 2015) (finding allegations that the defendants “held

   ‘meetings’ and had ‘conversations’ in which they ‘devised their plan to defame, harass, intimidate,

   and antagonize Plaintiff’” was within their discretionary functions”). Whether Commissioner

   Carollo acted with a proper or improper purpose is irrelevant in determining if he was acting in a

   discretionary capacity. To the extent Carollo was acting under the color of law as alleged by the

   Plaintiffs, he was also acting within his discretionary functions as the Commissioner.




                                                   - 19 -
Case 1:18-cv-24190-FAM Document 53 Entered on FLSD Docket 01/31/2019 Page 20 of 21



                  2. Commissioner Carollo Did Not Violate a Clearly Established Right.

          “[T]o survive a defense of qualified immunity, it ‘must be obvious to every reasonable

   person in [the defendant’s] place that [the defendant’s conduct] would violate federal law.”’

   Building Empowerment by Stopping Trafficking, Inc. v. Jacobo, No. 12-23925-CIV, 2013 U.S.

   Dist. LEXIS 139336, at *10-11 (S.D. Fla. Sep. 27, 2013) (citing Beauregard v. Olson, 84 F.3d

   1402, 1404 (11th Cir. 1996)). For First Amendment retaliation claims, a defendant “will only

   rarely be on notice that his actions are unlawful” because it requires balancing “legal

   determinations that are intensely fact-specific and do not lend themselves to clear, bright-line

   rules.” Maggio v. Sipple, 211 F.3d 1346, 1354 (11th Cir. 2000). “Likewise, in determining

   contested issues of causation, the defendant is entitled to qualified immunity [w]here the facts

   assumed . . . show mixed motives (lawful and unlawful motivations).” Brannon v. Finkelstein, 754

   F.3d 1269, 1278-79 (11th Cir. 2014) (internal quotations omitted).

          Here, based on the allegations in the Complaint and exhibits, Commissioner Carollo would

   not have notice that his actions would be construed as retaliation for the exercise of free speech..

   In Jacobo, Your Honor found that the plaintiff failed to allege that the defendants, who sent out

   emails challenging the plaintiff’s point of view, would be on notice of violating a federal right.

   2013 U.S. Dist. LEXIS 139336, at *11. Similarly, Plaintiffs cannot show that Commissioner

   Carollo would know that enforcing the City’s zoning codes, permits, and parking and noise

   ordinances, would chill a person of ordinary firmness in the Plaintiffs’ shoes. It cannot be said that

   Commissioner Carollo violated the Plaintiffs’ “clearly established” right against First Amendment

   retaliation. Carollo’s duties as Commissioner will inevitably become entangled with Plaintiffs’

   many business interests in District 3. Commissioner Carollo would not be on notice that he would

   be liable to Plaintiffs free speech due to the nature of his position. Accordingly, the Commissioner

   is entitled to qualified immunity.


                                                   - 20 -
Case 1:18-cv-24190-FAM Document 53 Entered on FLSD Docket 01/31/2019 Page 21 of 21




   S/ Thomas E. Scott                                      S/ Benedict P. Kuehne
   Thomas E. Scott                                         Benedict P. Kuehne
   Florida Bar No. 149100                                  Florida Bar No. 233293
   Thomas.scott@csklegal.com                               ben.kuehne@kuehnelaw.comn
   COLE, SCOTT & KISSANE P.A.                              efiling@kuehnelaw.com
   Cole, Scott & Kissane Building, Suite 1400              Michael T. Davis, Esq.
   9150 South Dadeland Blvd.                               Florida Bar No. 63374
   Miami, FL 33156                                         mdavis@kuehnelaw.com
   Tel: 305-350-5381                                       KUEHNE DAVIS LAW, PA.
   Fax: 305-373-2294                                       Miami Tower, Suite 3550
                                                           100 SE 2 Street
                                                           Miami, FL 33131-2154
                                                           Tel: 305-789-5987
                                                           Fax: 305-789-5987

                                                           Counsel for Defendant Commissioner
                                                           Carollo



                                       CERTIFICATE OF SERVICE

          I certify that on January 31, 2019, I electronically filed the foregoing document with the

   Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

   day on all counsel of record identified on the attached service list in the manner specified, either

   via transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

   manner.

                                                                 S/ Thomas Scott
                                                                 THOMAS E SCOTT




                                                  - 21 -
